Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 1 of 10 PageID #: 213




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       BRYANT CUBILETE,
                                 Plaintiff,                MEMORANDUM & ORDER
                                                            18-cv-6431 (NGG) (SJB)
                     -against-
       THE UNITED STATES OF AMERICA, and GMD
       SHIPYARD CORP.,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Plaintiff Bryant Cubilete brings this personal injury action against
             Defendants GMD Shipyard Corp. (“GMD”) and the United States
             based on injuries he suffered when he fell at a work site at the
             Brooklyn Navy Yard. (See Second Am. Compl. (“SAC”) (Dkt.
             14).) Currently before the court is the United States’s motion to
             dismiss GMD’s crossclaims pursuant to Federal Rules of Civil Pro-
             cedure 12(b)(1) and 12(c). (See Mot. to Dismiss (“Mot.”) (Dkt.
             24).) For the following reasons, the United States’s motion is
             GRANTED.

                 BACKGROUND

             Cubilete alleges that he was injured when he fell at a work site
             at the Brooklyn Navy Yard. (SAC ¶ 12.) At the time, Cubilete was
             engaged by his employer, Jen-Mar Electric Service Corp., to per-
             form construction work on a vessel owned by the United States
             Army. (Id. ¶¶ 4, 8, 11.) Though the vessel—U.S. Army BD-
             6801—was owned by the Army, the United States had awarded
             a contract to Defendant GMD to perform maintenance work on
             it in February 2016. (GMD Contract Cover (Dkt. 24-1).) On July
             19, 2017, Cubilete was engaged in repair work aboard the vessel.
             (SAC ¶ 11.) While he was working, Cubilete stepped on an unse-
             cured piece of plywood which gave way and caused him to fall
             through an opening in the floor. (Id. ¶ 14). Cubilete plummeted




                                              1
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 2 of 10 PageID #: 214




             approximately twelve to fifteen feet and suffered various injuries
             as a result. (Id. ¶ 14, 16.) He claims his injuries were caused by
             negligence on the part of the United States and GMD and that
             both Defendants violated §§ 200, 240(1), and 241(6) of the New
             York Labor Law. (See id. ¶¶ 15, 22.)
             Cubilete filed his complaint in this court on November 12, 2018.
             (Compl. (Dkt. 1).) He subsequently amended his complaint
             twice: first on December 15, 2018 (see First Am. Compl. (Dkt.
             4)), and again on July 29, 2019. (SAC.) The United States an-
             swered the SAC on August 9, 2019. (United States Answer (Dkt.
             15).) On August 19, GMD also answered the SAC and asserted
             crossclaims against the United States. (GMD Answer & Cross-
             claims (Dkt. 17).) GMD’s crossclaims assert that, should GMD be
             found liable to Cubilete, the United States is liable to indemnify
             GMD. (Id.) Currently pending before the court is the United
             States’s motion to dismiss GMD’s crossclaims for lack of subject
             matter jurisdiction under Rule 12(b)(1), or, in the alternative, for
             judgment on the pleadings under Rule 12(c). (See Mot.; Mem. in
             Supp. of Mot. to Dismiss (“Mem.”) (Dkt 24-1); Mem. in Opp. to
             Mot. to Dismiss (“Opp.”) (Dkt. 25); Reply (Dkt. 26).)

                 LEGAL STANDARD

                 A. Rule 12(b)(1)
             Under Rule 12(b)(1), a district court must dismiss a case when it
             “lacks the statutory or constitutional power to adjudicate it.”
             Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000)1; see
             also Banks-Gervais v. Bd. of Elections, No. 18-cv-5252 (RJD), 2018
             WL 10070504, at *2 (E.D.N.Y. Sept. 28, 2018) (“Federal courts
             are of limited jurisdiction and may not hear a case absent subject-
             matter jurisdiction.”). In reviewing a motion to dismiss under


             1
              When quoting cases, unless otherwise noted, all citations and quotation
             marks are omitted and all alterations are adopted.




                                                2
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 3 of 10 PageID #: 215




             Rule 12(b)(1), the court must accept all material factual allega-
             tions in the complaint as true, see Shipping Fin. Servs. Corp. v.
             Drakos, 140 F.3d 129, 131 (2d Cir. 1998), but should not draw
             “argumentative inferences favorable to the party asserting juris-
             diction.” Atl. Mut. Ins. Co. v. Balfour Maclaine Int’l Ltd., 968 F.2d
             196, 198 (2d Cir. 1992) (citing Norton v. Larney, 266 U.S. 511,
             515 (1925)). The court may refer to evidence outside the plead-
             ings. See Makarova, 201 F.3d at 113 (citing Kamen v. American
             Tel. & Tel. Co., 791 F. 2d 1006, 1011 (2d Cir. 1986) (stating that
             “evidentiary matter may be presented by affidavit or otherwise”
             under a Rule 12(b)(1) motion)). The non-moving party bears the
             burden of showing, by a preponderance of the evidence, that the
             court has subject matter jurisdiction over its claims. See id.
                 B. Rule 12(c)
             In deciding a Rule 12(c) motion for judgment on the pleadings,
             the court employs “the same standard as that applicable to a mo-
             tion under Rule 12(b)(6), accepting the allegations contained in
             the [nonmovant’s pleading] as true and drawing all reasonable
             inferences in favor of the nonmoving party.” Burnette v. Caroth-
             ers, 192 F.3d 52, 56 (2d Cir. 1999). Thus, to withstand a motion
             to dismiss or for judgment on the pleadings, a complaint “must
             contain sufficient factual matter, accepted as true, to ‘state a
             claim to relief that is plausible on its face.’’” Aschroft v. Iqbal, 556
             U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
             U.S. 544, 570 (2007)). As with a Rule 12(b)(6) motion, the court
             assumes facts alleged in the complaint are true and draws all rea-
             sonable inferences in the nonmovant’s favor. See Harris v. Mills,
             572 F.3d 66, 71 (2d Cir. 2009).




                                                3
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 4 of 10 PageID #: 216




                 DISCUSSION

                 A. Motion to Dismiss for Lack of Subject Matter
                    Jurisdiction
             The United States first argues that this court does not have juris-
             diction over GMD’s crossclaims because those crossclaims are
             governed by the Contract Dispute Act (“CDA”).
                     1. The Contract Dispute Act
             “The CDA creates a remedial scheme whereby persons wishing
             to bring a contract-based claim against the federal government
             must first submit their claim in writing to a contracting officer.”
             Cohen v. Postal Holdings, LLC, 873 F.3d 394, 401 (2d Cir. 2017)
             (citing 41 U.S.C. §§ 7103(a)(1-2)). The CDA “applies to any ex-
             press or implied contract . . . made by an executive agency for
             (1) the procurement of property, other than real property in be-
             ing; (2) the procurement of services; (3) the procurement of
             construction, alteration, repair, or maintenance of real property;
             or (4) the disposal of personal property.” 41 U.S.C. § 7102(a).
             Once a claim has been submitted to the contracting officer, the
             officer must “issue a decision in writing and shall mail or other-
             wise furnish a copy of the decision to the contractor.” Id.
             § 7103(d).
             A “contracting officer’s decision on a claim is conclusive and is
             not subject to review by any forum, tribunal, or Government
             agency, unless an appeal or action is timely commenced as au-
             thorized by this chapter.” Id. § 7103(g). “The CDA provides that,
             within 90 days of receipt of a contracting officer’s decision, an
             aggrieved contractor may either appeal a decision by a contract-
             ing officer to the relevant board of contract appeals, or bring an
             action directly on the claim in the United States Court of Federal
             Claims.” Cohen, 873 F.3d at 401.
             “In order to determine whether the CDA applies, federal courts
             generally look to whether the issue at issue is one of contract.”




                                             4
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 5 of 10 PageID #: 217




             United States v. J & E Salvage Co., 55 F.3d 985, 987 (4th Cir.
             1995); see also RMI Titanium Co. v. Westinghouse Elec. Corp., 78
             F.3d 1125, 1136 (6th Cir. 1996) (“[F]or the CDA to apply, it must
             first be determined that the claims asserted are ‘essentially con-
             tractual’ in nature.”). The CDA “encompasses more than causes
             of action that arise under contract law; rather, the language en-
             compasses any disputes that relate to a contract.” Rich Marine
             Sales, Inc. v. United States, 384 F. Supp. 3d 373, 378 (W.D.N.Y.
             2019). The Second Circuit has “held that the question of whether
             an action is ‘at its essence’ a contract action . . . depends both on
             the source of the rights upon which the plaintiff bases its claims,
             and upon the type of relief sought.” Cohen, 873 F.3d at 403.
             Courts must therefore make “rational distinctions between ac-
             tions sounding genuinely in contract and those based on truly
             independent legal grounds.” Megapulse, Inc. v. Lewis, 672 F.2d
             959, 969-70 (D.C. Cir. 1982).
             At the same time, however, “the mere fact that a court has to
             decide some contract issues in the course of resolving a tort ac-
             tion does not automatically convert the claim into one sounding
             in contract if there is some independent basis for the tort claim.”
             J & E Salvage Co., 55 F.3d at 989. “The relevant question is
             whether, despite the presence of an underlying contract between
             the parties, the rights asserted that form the basis of the claims
             are founded on contract or on another ground.” Contango Oper-
             ators, Inc. v. United States, No. H-11-cv-0532, 2011 WL
             13130834, at *3 (S.D. Tex. Oct. 26, 2011) (quoting B&B Truck-
             ing, Inc. v. U.S. Postal Serv., 406 F.3d 766, 774 (6th Cir. 2005)).
                      2. GMD’s Crossclaims Do Not Fall Within the Scope of
                         the CDA
             Here, GMD’s crossclaims are not governed by the CDA because
             the “rights asserted that form the basis of [GMD’s] claims” are
             not founded on the contract between GMD and the United
             States.




                                              5
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 6 of 10 PageID #: 218




             To determine whether GMD’s crossclaims are in essense contract
             claims, the court must analyze both “the source of the rights upon
             which the plaintiff bases its claims, and . . . the type of relief
             sought.” Up State Federal Credit Union v. Walker, 198 F.3d 372,
             375 (2d Cir. 1999) (quoting Megapulse, 672 F.2d at 968). Here,
             GMD’s crossclaims allege that “[i]f the Plaintiff sustained any of
             the injuries as alleged, other than through its own negligence,
             and [GMD] is held liable for any portion of those damages, . . .
             those damages were caused by the negligent acts and/or omis-
             sions of the [United States],” and that if “[P]laintiff recovers
             against [GMD] . . . then the [United States] shall be liable to in-
             demnify [GMD] for all of such judgment.” (GMD Answer &
             Counterclaims at ECF 7.) Both the source of the rights asserted
             by GMD and the type of relief sought by GMD sound in common
             law and do not derive from or invoke the contract between the
             United States and GMD. Cf. J.& E Salvage Co., 55 F.3d at 985 (4th
             Cir. 1995) (finding exclusive Court of Claims jurisdiction where
             plaintiff’s claim arose from an alleged failure to comply with a
             bill of sale and where the principal remedy sought—rescission of
             sale—sounded wholly in contract); North Star Alaska v. United
             States, 14 F.3d 36 (9th Cir. 1994) (finding exclusive Court of
             Claims jurisdiction where the action involved a determination of
             the original intent of the contracting parties).
             The United States relies heavily on Rich Marine Sales to argue to
             the contrary, but that case is distinguishable. There, the United
             States entered into a contract with third-party Luedtke Engineer-
             ing Company (“Luedtke”) to conduct a dredging project of a
             channel along the Niagra River in Buffalo, New York. Rich Marine
             Sales, Inc., 384 F. Supp. 3d at 375-76. Plaintiff alleged it was in-
             jured as a result of Luedtke’s negligent drilling; in particular,
             plaintiff asserted that Luetdke performed dredging outside of the
             channel even though the contract between the United States and
             Luedtke required dredging to be conducted soley within the con-
             fines of the channel. Id. at 376. Luedtke asserted crossclaims




                                              6
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 7 of 10 PageID #: 219




             against the United States for indemnifcation and contribution. Id.
             In finding that Luedtke’s crossclaims were governed by the CDA,
             the court reasoned that “Luedtke’s cross-claims only become rel-
             evant if [p]laintiff successfully establishes Luedtke’s liability, and
             [p]laintiff’s theory of liability against Luedtke is based on its al-
             leged dredging activity in contravention of its contract with the
             United States.” Id. at 379. Because any liability would spring
             from a breach of the contract between the United States and
             Luedtke, the court held that “any indemnification or contribution
             claim by Luedtke against the United States is necessarily rooted
             in contract.” Id.
             Here, by contrast, Cubilete’s theory of liability against GMD is not
             based on GMD’s “contravention of its contract with the United
             States,” but rather on common-law negligence, (see SAC ¶¶ 15,
             16, 22, 23) and any liability owed to GMD by the United States
             would not arise from the United States breaching the underling
             contract between the parties. Cf. Contango Operators Inc., 2011
             WL 13130834, at *4 (finding that claim was “essentially contrac-
             tual” where liability between crossclaimaints turned on
             interpretation of underlying contract between the parties). The
             United States’s argument that GMD’s claims are “rooted in the
             contract” because it was GMD’s “negligent performance under
             the contract” that led to Cubilete’s injury seeks to elide this dis-
             tinction, but fails to point to any facts to support that claim or
             reconcile this case with Rich Marine Sales and Contango Opera-
             tors. (Opp. at 8.) Furthermore, the United States’s neat syllogism
             as to why the CDA must apply—Cubilete was on the ship doing
             repair work only because of the contract between the United
             States and GMD, so any duty owed to GMD by the United States
             must be governed by the terms of the contract—ignores the mo-
             tivating inquiry behind the CDA’s applicability which is not mere
             presence of a contract between the parties, but whether or not
             the claims asserted sound in contract. Here, they do not.




                                               7
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 8 of 10 PageID #: 220




             The Second Circuit’s decision in Atterbury v. U.S. Marshals Serv.,
             805 F.3d 398 (2d Cir. 2015) is instructive. In that case, the
             United States Marshals Service (“USMS”) contracted with Akal
             Security, Inc. (“Akal”) to provide security services for United
             States courts and judicial officers. Id. at 402. Plaintiff was an em-
             ployee of Akal and, pursuant to a contract between the USMS
             and Akal, worked as a security officer in a federal building in
             Rochester, New York. Id. Plaintiff was terminated from his posi-
             tion by USMS and subsequently brought suit, asserting a claim
             under the Administrative Procedures Act (“APA”) that USMS vi-
             olated his rights under the Due Process Clause and acted
             arbitrarily and capriciously by terminating his employment. Id.
             In evaluating plaintiff’s APA claim under the two-prong test an-
             nounced in Up State, the district court held that “the source of
             the rights at issue . . . is related to and dervies from the USMS-
             Akal contract.” Atterbury v. U.S. Marshall Serv., No. 12-cv-502,
             2014 WL 3392725, at *12 (W.D.N.Y. July 10, 2014). The Second
             Circuit reversed, finding that “[t]he right asserted by [plaintiff]
             is not USMS’s right to dismiss [plaintiff], but instead [plaintiff’s]
             right to continued employment as” an officer. Atterbury, 805 F.3d
             at 402. The court emphasized that plaintiff did “not ground his
             claim in any provision of Akal’s contract with USMS,” but rather
             in an “independent source of rights”—the Due Process Clause of
             the Fifth Amendment. Id.
             Here, too, GMD has not “grounded” its claim in a provision of its
             contract with the United States, but rather asserts an independ-
             ent source of rights for its claim; namely, common law
             indemnification. Furthermore, Atterbury’s holding directly rebuts
             the United States’s repeated assertion that GMD’s claim must
             arise from the contract between the parties because, absent the
             contract, Cubilete would not have been working on the ship and
             would not have been injured. So too in Atterbury: had USMS not
             entered into a contract with Akal, the plaintiff would not have
             been working in the Rochester federal building and would not




                                              8
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 9 of 10 PageID #: 221




             have been terminated. Nonetheless, Atterbury makes clear that
             this fact alone—that a contract is a but-for cause of a harm—is
             not sufficient on its own to make the claim at issue “essentially
             contractual.”
             Accordingly, the court finds that it has jurisdiction over GMD’s
             crossclaims as they are not goverened by the CDA.
                 B. Motion to Dismiss Pursuant to Rule 12(c)
             The United States argues that it is entitled to judgment on the
             pleadings due to GMD’s failure to state a claim. (See Mem. at 8;
             Reply at 5.) While it is true that the pleading standards may be
             “lessened somewhat for third-party claims, which may be read in
             conjunction with the original pleadings . . . third-parties seeking
             indemnification or contribution must still set forth enough facts
             to state a claim to relief that is plausible on its face.” Sands Harbor
             Marina Corp. v. Wells Fargo Ins. Servs. of Oregon, Inc., 156 F. Supp.
             3d 348, 361 (E.D.N.Y. 2016); see also Energy Brands, Inc. v.
             Jorgensen, No. 09-cv-591A, 2011 WL 282354, at *7 (W.D.N.Y.
             Jan. 25, 2011) (dismissing crossclaims that contained only “con-
             clusory allegations” that if movants were “found liable to
             plaintiff, [co-defendants] [would be] liable to [movants] under
             a theory of contribution or indemnification”); Gabriel Captial, L.P.
             v. Natweset Fin., Inc., 137 F. Supp. 2d 251, 269-70 (S.D.N.Y.
             2000) (dismissing crossclaim that defendant was entitled to in-
             demnification and/or contribution from co-defendants without a
             cause of action or supporting facts).
             Applying these standards, GMD’s crossclaims fall short of what
             Rule 8 requires, as they do not “provide more than boilerplate
             language” to give adequate notice to the United States of the
             claims asserted against them. GMD asserts the following cross-
             claims:
                 If the Plaintiff sustained any of the alleged damages other
                 than through the negligence of the Plaintiff, and if answering




                                               9
Case 1:18-cv-06431-NGG-SJB Document 32 Filed 06/29/20 Page 10 of 10 PageID #: 222




                     Defendant is held liable for any portion of those damages,
                     which it denies, those damages were caused in whole or in
                     part by the negligent acts and/or omission of the Defendant
                     above named and not by any negligence on the part of the
                     answering Defendant.
                     In the event the Plaintiff should recover against answering
                     Defendant for any of the damages alleged in the complaint,
                     then the Defendant above named, shall be liable to indem-
                     nify the answer Defendant on the basis of apportionment of
                     responsibility.
                 (GMD Answer & Counterclaims at ECF 7.) While GMD’s “cross-
                 claim[s] d[o] reference the [c]omplaint, [they] d[o] not contain
                 a single independent fact indicating why [the United States] is
                 obligated to indemnify [GMD] in the event [GMD] is ultimately
                 found liable to [Cubilete].” Sands Harbor, 156 F. Supp. 3d at 361.
                 GMD admits as much, explaining that its crossclaims are “simply
                 reiterating [Cubilete]’s allegation.” (Opp. at 7.) That is insuffi-
                 cient, however, to meet the pleading requirements of Rule 8.
                 Accordingly, the United States’s motion to dismiss is granted.

                     CONCLUSION

                 For the reasons stated above, the United States’s (Dkt. 24) mo-
                 tion to dismiss is granted.


        SO ORDERED.


        Dated:      Brooklyn, New York
                    June 29, 2020

                                                             _/s/ Nicholas G. Garaufis_
                                                             NICHOLAS G. GARAUFIS
                                                             United States District Judge




                                                 10
